Case 1:20-cv-02107-JEB Document 2-11 Filed 08/03/20 Page 1 of 2




               Exhibit C
                  Case 1:20-cv-02107-JEB Document 2-11 Filed 08/03/20 Page 2 of 2




                                                          March 18, 2020


Stephanie Grisham
Director of Communications
The White House
1600 Pennsylvania Avenue, NW
Washington, DC 20500


Dear Ms. Grisham:

With thanks to the National Council on Disability for their letter today on this issue, the National Association of the Deaf
(NAD) also asks that the White House implement immediate action to ensure that all public briefings regarding the
coronavirus pandemic by President Donald Trump or the White House Coronavirus Taskforce is fully accessible to all
deaf and hard of hearing people in the United States. For this to happen, every such public briefing must have a qualified
American Sign Language (ASL) interpreter present and visible on the screen of the broadcast.

From the first White House press conference on this coronavirus, the NAD has received daily complaints from deaf and
hard of hearing citizens across the country asking why their President is not ensuring they are getting the same access to
emergency information as everyone else. We have been directing their complaints to your office, and join in their concern
for the lack of information for our community. Nearly all 50 states’ Governors have had qualified ASL interpreters next to
them at their coronavirus public briefings, and we ask the same for the White House.

Further, we ask that you direct the Department of Health and Human Services, as well as their Centers for Disease Control
to immediately make all information relating to coronavirus on their websites available in ASL. We have been asking
them to create such videos with ASL content for at least two weeks and have yet to see any such videos. Your assistance
in this matter is appreciated.

Should you require assistance in securing appropriately qualified ASL interpreters for the White House public briefings,
please do not hesitate to contact us at nad.info@nad.org


Sincerely,


Howard A. Rosenblum
NAD Chief Executive Officer

CC: Alex Azar – Secretary, Health and Human Services; Chairman, the President's Task Force on the Novel Coronavirus
    Neil Romano – Chairman, National Council on Disability
